Title: Thomas Jefferson to Zachariah Morris, 15 June 1812
From: Jefferson, Thomas
To: Morris, Zachariah


          Sir Monticello June. 15. 1812 
          After a lapse of near 40. years since our former acquaintance, I am obliged to sollicit a renewal of your recollection on the following occasion. a certain Samuel Scott, who moved into Bedford about 10. years after you left the Poplar Forest, and settled on Ivy creek, on the road, about half way from the Forest to Lynchburg, has brought suit against me for a part of mr Wayles’s land on that creek adjoining Scott’s (formerly I believe Blankenship’s.)
          You will recollect that mr Wayles bought of Richard Tullos a tract of 374. acres on Ivy creek, patented by Tullos; and that he bought from Richard Stith Surveyor an entry of 99. acres adjoining Tullos’s. Scott made a subsequent entry on this 99. acres, and has brought a suit on it against me, denying there ever was such an entry of Stith’s (which indeed we cannot find in either the Surveyor’s or clerk’s office.) as you were living at the Poplar Forest when mr Wayles purchased that entry, I am in hopes you will be able to recollect and state to me the circumstances relating to it, what you recollect of the purchase & paiment, the situation of the land, whether the entry was in Stith’s own name, or obtained by him of any one else, whether it was surveyed, & if in his name or mr Wayles’s, whether the works were returned to the Secretary’s office & a patent obtained whether taxes were paid on the land and any other circumstances you can remember about it. if you will be so good as to state these things in a letter addressed to me at Monticello near Milton, & put it into any post office, you will oblige me, and with as little delay as you can, as I am pressed to put in an answer. I shall be happy to learn at the same time that you retain your health and strength. Accept my best wishes and respects.
          
            Th:
            Jefferson
        